Case: 1:20-cr-00133-DCN Doc #: 1.Filed: 02/26/20 1 of 3. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
‘FOR THE NORTHERN DISTRICT OF OHIO

 

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) a
Plaintiff, )
v. : ) 4 @ J sie
) coerce CR 1335 °
DOUGLAS D. BENNS, ) Title 18, United States Code,
) Section 1343
Defendant. ) |
GENERAL ALLEGATIONS °° © oo =)

At all times material and relevant to this Indictment:

1. Defendant DOUGLAS D. BENNS was a resident of Westlake, Ohio, which was
located in the Northern District of Ohio, Eastern Division. |

2. On or about May 9, 2017, Heber Valley Capital, LLC (“HVC”) was established as
a Wyoming limited liability company. |

3, On or about April 11, 2017, American Plasma Energy Group, LLC (APEG”)
was established as a Wyoming limited liability company.

4, On or about June 19, 2017, Defendant established a Fifth Third bank account
x0589 for Herber Valley Capital. Defendant was the sole signatory on the account. The deposits
of this bank were insured by the Federal Deposit Insurance Corporation (“FDIC”).

5. On or about August 4, 2017, Defendant changed the name of the Fifth Third bank

account x0589 from Herber Valley Capital to Heber Valley Capital.
Case: 1:20-cr-00133-DCN Doc #:1 Filed: 02/26/20 2 of 3. PagelD #: 2

The Scheme to Defraud Investors

6. From in or around May 2017, and continuing through in or around August 2017,
Defendant solicited investments in HVC, in which Defendant offered investors shares of APEG.

7. Defendant devised a scheme to defraud investors by inducing them to invest in
HVC through materially false and fraudulent misrepresentations about: (1) obtaining shares of
APEG and (2) the nature and disposition of the investor’s money.

8. Defendant failed to provide shares of APEG to investors.

9. Defendant misappropriated the investor funds by using the investor funds for his
personal use.

10. Defendant had control over the bank account associated with HVC, from which
investor funds were misappropriated by Defendant.

11. Defendant offered an investor in HVC, Victim 1, a real person known to the
Grand Jury, two shares of APEG for $20,000.

12. On or about June 19, 2017, Defendant deposited and caused to be deposited a
$20,000 check from Victim 1 into the HVC bank account, Fifth Third bank account x0589.

13. Defendant provided Victim 1 with a certificate purporting to be 10 membership
interests in APEG.

14. APEG ownership records showed that Victim | was not an owner of APEG.

15. Victim 1 did not authorize Defendant to use Victim 1’s investment funds to pay

for Defendant’s personal expenditures unrelated to HVC or APEG.
Case: 1:20-cr-00133-DCN Doc #:1 Filed: 02/26/20 3 of 3. PagelD #: 3

COUNT 1
(Wire Fraud, 18 U.S.C. § 1343)

The Grand Jury charges:

16. The factual allegations of Paragraphs 1 through 15 of this Indictment are realleged
and incorporated by reference as if fully set forth herein.

17. - Fromin or around May 2017, and continuing through in or around August 2017,
in the Northern District of Ohio, Eastern Division, and elsewhere, Defendant DOUGLAS D.
BENNS, and others known and unknown to the grand jury, devised and intended to devise a |
scheme and artifice to defraud and obtain money and property from an investor, by means of
false and fraudulent pretenses, representations, and promises. As a result of the foregoing
scheme, Victim 1, a real person known to the Grand Jury, suffered a loss of $20,000.

| The Use of Interstate Wire Communications

18. On or about June 19, 2017, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendant DOUGLAS D. BENNS for the purpose of executing and attempting to |
execute the scheme and artifice to defraud described above, transmitted and caused to be
transmitted by means of wire communication in interstate commerce, writings, signs, signals,
pictures, and sounds, to wit: Victim 1 issued a check in the amount of $20,000 from Victimn I’s-
bank account located in Providence, Rhode Island, to HVC’s Fifth Third Bank account in Ohio,
which was controlled by BENNS, in violation of Title 18, United States Code, Section 1343.

All in violation of Title 18, Unites States Code, Section 1343. 7

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
